Citation Nr: 1758845	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  01-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left elbow disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right ankle disability. 

4. Entitlement to an initial, compensable rating prior to November 7, 2012 and a rating  in excess of 30 percent from November 7, 2012 for irritable bowel syndrome (IBS). 

5.  Entitlement to an initial, compensable rating for chronic testicular pain, residuals of vasectomy . 

6.  Entitlement to an effective date earlier than October 11, 2006, for the award of service connection for tinnitus.to include on the basis of clear and unmistakable error (CUE). 

7.  Entitlement to an effective date earlier than December 14, 1999, for the award of service connection for residuals of a neck injury, to include on the basis of CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980, and from October 1981 to February 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from RO rating decisions in April 2000, April 2003, June 2005, and March 2007. 

In an April 2000 rating decision, the RO, inter alia, denied service connection for a left knee disability and for a right ankle disability.  In December 2000, the Veteran filed a notice of disagreement (NOD).  Although a statement of the case (SOC) was issued in February 2001, it did not address the Veteran's issues of service connection for a left knee disability and for a right ankle disability.  Thereafter, a supplemental SOC (SSOC) was issued in August 2003 for the purpose of addressing the Veteran's issues of service connection for a left knee disability and for a right ankle disability, and the Veteran filed a substantive appeal (via a statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2003, which was accepted by the RO as timely filed.

In an April 2003 rating decision, the RO, inter alia, denied service connection for a left elbow disability.  In February 2004, the Veteran filed a NOD.  The RO issued a SOC in June 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2005.

In a June 2005 rating decision, the RO, inter alia, granted service connection and assigned an initial, 0 percent (noncompensable) rating for residuals of a neck injury, effective December 14, 1999.  In July 2005, the Veteran filed a NOD with the assigned effective date.  The RO issued a SOC in June 2010, and the Veteran filed a substantive appeal (via a statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010. 

In a June 2005 rating decision, the RO, inter alia, granted service connection and assigned an initial, noncompensable, each, for testicular pain and for IBS, effective May 6, 2002.  In February 2006, the Veteran filed a NOD with the assigned disability ratings.  The RO issued a SOC in June 2010, and the Veteran filed a substantive appeal (via a statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010. 

Because the appeal involves disagreement with the initial ratings assigned following the awards of service connection for IBS and testicular pain, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania, which has certified the appeal to the Board. 

In November 2005, the Board remanded the Veteran's claims for service connection for a left elbow disability, for a left knee disability, and for a right ankle disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in an August 2007 SSOC) and returned these matters to the Board for further consideration.

While the above-noted claims for service connection were on remand, in a March 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating for tinnitus, effective October 11, 2006.  In April 2007, the Veteran filed a NOD with the assigned effective date.  The RO issued an SOC in June 2010, and the Veteran filed a substantive appeal (via a statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2010. 

In March 2009, the Board, inter alia, denied service connection for a left elbow disability, for a left knee disability, and for a right ankle disability.  The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued a Memorandum Decision vacating the Board's decision insofar as it denied service connection for a left elbow disability, for a left knee disability, and for a right ankle disability, and remanding the claims to the Board for further proceedings consistent with the Court's decision. 

By rating decision in January 2011, the RO granted a 30 percent rating for residuals of a neck injury from December 14, 1999.  Thereafter, in a February 2011 statement, the Veteran indicated that he wished to withdraw from appeal his claim for an initial rating in excess of 30 percent for residuals of a neck injury. 

In October 2011, the Veteran submitted additional evidence in support of the claims on appeal, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011). 

In December 2011, the Board remanded all of the Veteran's claims to the RO, for scheduling of a requested Board hearing. 

In April 2012, the Veteran offered testimony on all of the issues on appeal during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In July 2012, the Board remanded all of the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, AOJ denied each claim (as reflected in a February 2016 SSOC) and returned these matters to the Board for further appellate consideration. 

Regarding characterization of the issues on appeal, the Board points out that, in a February 2011 statement, the Veteran contended that the RO made a clear and unmistakable error when assigning the effective dates for the awards of service connection for tinnitus and for residuals of a neck injury.  For reasons expressed in more detail, below, the Board has recharacterized each earlier effective date claim as encompassing consideration of the matter of CUE, as reflected on the title page.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  

The Board's decisions addressing the service connection claims for a left knee disorder and a right ankle disorder, as well as higher initial rating claims for IBS and for bilateral testicular pain, and for an earlier effective for the awards of service connection for residuals of a neck injury and tinnitus are set forth below.  The remaining claim is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, as noted in the July 2012 remand, the Board pointed out that all of the actions previously requested in the March 2009 Board remand regarding the claim for service connection for residuals of a splenectomy, as a result of hereditary spherocytosis, had not been completed, and that this matter remains for Board disposition after completion of the requested actions.  It appears that the RO has not conducted any further action with respect to this issue and therefore, the Board again refers this issue to the RO to complete the requested actions to the extent possible in the March 2009 Board remand and to adjudicate the service connection for residuals of a splenectomy, and if necessary, issue an SSOC. 


FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate each matter herein decided have been accomplished.

2.  No left knee disorder was shown in service, or for years thereafter, and competent, probative medical opinion evidence indicates that the no current left knee disorder was caused by or related to the Veteran's active military service.

3.  No right ankle disability was shown in service or for years thereafter, and competent, probative medical opinion evidence indicates that no current right ankle disability was caused by or related to the Veteran's active military service.

4.  Throughout the entire period under consideration, the collective lay and medical evidence indicates that the Veteran's service-connected IBS has been characterized by severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

5.  Throughout the period under consideration, the Veteran's testicular pain has been characterized by complaints of constant pain with flare-ups two to three times per week resulting in constant over-the-counter pain medication suggestive of long-term drug therapy with no competent, probative medical or lay evidence of recurrent symptoms of infection requiring drainage/frequent hospitalization (greater than two times per year), or requiring continuous intensive management.

6.  The RO received the initial claim for a neck disorder in March 1989, within one month of separation from service, and such claim was denied in a May 1990 rating decision; however, the notice of the rating decision, and appellate rights, were sent to a wrong address, and there is otherwise no indication that the Veteran was notified of the denial.

7.  The March 1989 claim for a neck disorder remained pending until the RO reopened and granted the service connection claim in June 2005.

8.  In a July 16, 1981 rating decision, the RO denied service connection for tinnitus; although notified of the denial, the Veteran did not initiate an appeal within the required time period.  

9.  The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO at the time of the July 16, 1981 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time.

10.  The first evidence of any communication by the Veteran indicating that he wanted to reopen his service connection claim for tinnitus was in the substantive appeal received on November 14, 2003.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a right ankle disorder are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent for IBS, from May 6, 2002 to November 7, 2012 are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2017).

4.  The criteria for a rating of in excess of 30 percent for IBS are not met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2017).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for testicular pain are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2017).

6.  The criteria for an effective date of February 28, 1989 for the award of service connection for residuals of a neck injury are met.  38 U.S.C. §§ 5103A, 5107, 5110, 7105 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.326(a), 3.400 (2017).

7.  As the Veteran did not timely perfect an appeal of the July 16, 1981 rating decision in which the RO denied service connection for tinnitus (resulting in a closing of his appeal), and the decision is not shown to involve CUE, that decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 19.123, 19.130 (1981); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2017).

8. The criteria for an effective date of November 14, 2003 for the award of service connection for tinnitus are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

After a complete or substantially complete application for benefits is received, notice provisions under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  See Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the service connection issues on appeal, in letters dated in December 2001 and June 2004, which were sent after initial AOJ adjudication of the claims, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The rating decisions in April 2000 and April 2003 reflect the initial adjudication of the claims for service connection after issuance of these letters.

Any error in the timing of the notice was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of the notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the claims by way of the statement of the case issued in August 2003 and June 2005 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or an SSOC, is sufficient to cure a timing defect).  For the reasons stated above, it is not prejudicial to the Veteran for the Board to proceed to decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

With respect to the initial rating claims, the Veteran has appealed the AOJ's assignment of an initial rating with respect to the grant of service connection IBS and testicular pain.  In such circumstances, no additional notice for the downstream, initial rating issues were required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, the June 2010 SOC set forth the criteria for higher ratings (the timing and form of which suffice, in part, for Dingess/Hartman).

With respect to the Veteran's claims for an earlier effective date for the award of service connection for residuals of a neck injury and the award of service connection for tinnitus, these claims arose from the Veteran's disagreement with the effective dates assigned in connection with each award, in June 2005 and March 2007 rating decisions, respectively.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or there is no prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Furthermore, the June 2010 SOC included citations to the provisions of 38 C.F.R. § 3.105 and 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of compensation, as well as an explanation of the reasons for the denial of the Veteran's request for an earlier effective date.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claims on appeal.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  

The Board also points out that, in this case, the claims for an earlier effective date include an allegation of CUE in prior rating decisions.  However, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, in Board decisions, see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions, see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's private treatment records, private medical opinions, the reports of September 2004, October 2006, November 2012 examinations, and a VA medical opinion dated in January 2016.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative on his behalf and a transcript of his testimony during the April 2012 Board hearing.  The Board finds that no further action on any of the matters on appeal, prior to appellate consideration, is required.

As for the April 2012 Board hearing, it is noted that during the hearing, the undersigned Veterans Law Judge identified the claims on appeal, to include those herein decided.  Also, information was elicited regarding the Veteran's service connection claims, to include whether the Veteran had a current disability and the Veteran's testimony on the link between his current disability and service.  The Veterans Law Judge also elicited from the Veteran information as to the current manifestations of and treatment for his service-connected IBS and testicular pain.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, here, the Veteran is not prejudiced by such omission, inasmuch as, following the hearing, the claims were remanded for further development, as a result of which, additional evidence was ultimately added to the claims file.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In July 2012, the Board remanded all of the claims on appeal to request the Veteran to provide sufficient information, and if necessary, authorization to enable the AOJ to obtain any additional evidence pertinent to the claims on appeal, arrange the Veteran to undergo VA examination for his service connection claims, and to obtain a medical opinion, arrange for the Veteran to undergo a VA examination to determine the current severity of his IBS and testicular pain.  The Board also requested that the RO readjudicate the claims on appeal to include consideration of the Veteran's CUE claims as part of his earlier effect date claims for the grant of service connection for residuals of a neck injury and tinnitus.  A January 2016 letter asked the Veteran to provide sufficient information and authorization to obtain any additional evidence pertinent to the claims on appeal that are not currently of record. 

The claims file contains VA examinations of the Veteran's left knee, right ankle, IBS, and testicular pain.  The examiner provided medical opinions as to whether the Veteran's service connection claims are related to active military service and evaluated the current severity of the Veteran's IBS and testicular pain.  The claims file also contains a medical opinion dated in January 2016 that provides an etiological opinion with respect to the service connection claims with a clear explanation that addresses the issues raised by the Board in the remand directives.  Finally, a February 2016 SSOC readjudicated all of the claims on appeal including the issues of CUE.  Accordingly, the Board finds that there has been substantial compliance with the November 2005, December 2011, and July 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Analysis

A.  Service Connection Claims

The Veteran claims that his left knee disorder and right ankle disorder are related to active military service.  Specifically, he asserts he had several injuries to the left knee and right ankle during service.  Furthermore, he contends that his left knee disorder is related to repetitive landing on the left knee during drills and field exercises as a marksmanship instructor.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).   

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

1. Left Knee Disorder

In assessing whether the Veteran is entitled to service connection for a left knee disorder, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  A July 2004 private treatment record shows that the Veteran was diagnosed with patellofemoral syndrome of the left knee.  The VA examiner in November 2012 also provided a current diagnosis of left knee strain.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disability.

The Veteran's service treatment records show that the Veteran sought treatment regarding his left knee during active military service.  In this regard, a February 1977 service treatment record reveals that the Veteran complained of left knee pain for the past five days.  Range of motion was limited by pain.  He was diagnosed with probable tendinitis.  A December 1978 service treatment record documents that the Veteran was stepped on by a bull, injuring his left knee.  Range of motion was with pain and there was slight edema.  He was diagnosed with a contusion.  A February 1979 service treatment record shows that the Veteran's December 1978 x-ray of the left knee was within normal limits.  The Veteran sought treatment for twisted left knee in May 1984.  Examination revealed full range of motion with a small amount of pain.  Crepitus was noted.  He was diagnosed with left knee trauma.  The Veteran's separation examination in January 1989 reveals that the Veteran's lower extremities were evaluated as clinically normal.  The Veteran reported experiencing swollen or painful joints and tricked or locked knee in the January 1989 report of medical history.  However, the examiner's documented history in the January 1989 report of medical history note that the Veteran reported left ankle and right knee injuries that result in them being swollen and painful with physical activity.  There is no specific notation in the January 1989 report of medical history that the Veteran experienced problems with his left knee. 

The first evidence of any complaints of left knee problems after discharge from military service was in a March 2000 VA examination report.  The first medical evidence of a left knee disability (patellofemoral syndrome) was in April 2001, approximately 12 years after discharge from active military service. 

The Board recognizes that the Veteran contends that he has had recurrent left knee pain since active military service.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in section 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1339) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Patellofemoral syndrome or left knee strain are not considered a chronic disease under section 3.309(a) and therefore, the Veteran may not establish continuity of symptomatology in lieu of medical nexus. 

Based on the foregoing, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current left knee disabilities and his active military service.  In this regard, the evidence of record contains conflicting medical opinions.  A September 2011 private physician provided the medical opinion that the Veteran demonstrates evidence of a left knee disability based on his history of injuries sustained whilst working as a marksman instructor during active military service in accordance with his role falling to the ground.  He also noted that there was a significant episode in 1978 where the Veteran fell from a bull and was left lame by this animal as well as multiple less severe occurrences in the course of his deployment.  

By contrast, a VA examiner in November 2012 determined that the Veteran's left knee strain is less likely than not incurred in or caused by military service.  He explained that although there is objective medical evidence of similar conditions during military service, there is no objective medical evidence that these conditions during military service were chronic.  During military service, there were three service treatment records for left knee condition.  The evidence shows that these conditions were treated conservatively without further complaints or service treatment records related to the incidents.  In addition, the examiner noted that the Veteran's service treatment records and separation examination are consistent with acute and not chronic left knee conditions that resolved during military service.  The examiner concluded that although it is possible to speculate that the Veteran's currently diagnosed left knee strain can be caused by the effects of military service including injury from being stepped on by a bull, this speculation is not supported by the objective service treatment records.  The examiner determined that the Veteran's left knee strain is most likely caused by wear and tear that has occurred after military service.  

A VA medical opinion dated in January 2016 also concluded that the Veteran's left knee strain is less likely than not medically related to or the direct result of military service.  The medical expert documented that the Veteran was treated for left knee injuries in February 1977,  December 1978, and May 1984.  The medical expert noted that the Veteran was treated conservatively, without sequel or recurrence.  The military examinations during service in May 1980, December 1983, May 1987, and January 1989 were silent for a chronic left knee condition or residuals of a left knee condition.  Furthermore, the Veteran was cleared for further active duty service after the documented left knee injuries.  The medical expert noted that the VA opinion in October 2006, the private medical opinions in September 2011 along with the Veteran's assertions were reviewed.  She explained that the Veteran's claimed condition developed years after military service and after detailed review of the medical record, there is a lack of evidence in the medical record to support the claim that the Veteran's claimed left knee condition is a direct result of the Veteran's active military service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

In this appeal, the Board finds the November 2012 and January 2016 VA opinions to be most persuasive on the question of etiology of the Veteran's left knee strain.  As indicated, these opinions clearly were based upon full consideration of the record, to include the Veteran's documented medical history and his assertions, and the September 2011 private medical opinion.  However, unlike the private opinion, the VA opinions are supported by full, clearly-stated rationale.  The VA opinions thoroughly discuss the medical evidence in the service treatment records, as well as, the post-service medical records and provide an clear explanation linking the medical evidence and their opinion.  Accordingly, the Board accords these opinions full probative weight on the medical nexus question. 

By contrast, the only opinion submitted in support of the claim, is a private physician's September 2011 opinion that the Veteran's left knee disorder is more likely than not to have resulted from his military service-is not considered persuasive.  No rationale was provided in support of this opinion.  In this regard, the private physician stated that there was a significant episode in 1978 where the Veteran fell from a bull and was left lame.  This statement is not support by the medical record.  Specifically, the Veteran's service treatment record document that the Veteran was diagnosed with contusion to the left knee.  Furthermore, the private physician did not discuss the post-service medical records.  The medical opinion is cursory and does not provide the detail or thoroughness as compared to the November 2012 VA medical opinion or the January 2016 VA medical opinion.  Furthermore, a medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The September 2011 medical opinion is therefore afforded little, if any, probative weight.

The Board acknowledges that the Veteran provided a lay opinion that his left knee disorder is related to his active military service and that his recurrent left knee pain since active military service is related to his current left knee disabilities.  Lay persons can provide an account of observable symptoms, such as low back pain in service with a continuity of symptomatology since service.  See Jandreau, 492 F.3d at 1377.  However, lay assertions regarding certain medical matters, such as an opinion whether patellofemoral syndrome or left knee strain are related to active military service or recurrent continuity of left knee pain since service, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and does not prove a relationship between the Veteran's current left knee disorders and active military service.

In conclusion, the evidence of record shows the probative medical opinions provide evidence against the claim that his current left knee disorders are related to military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

2.  Right Ankle disorder

In determining whether the Veteran is entitled to service connection for a right ankle disorder, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  A November 2012 VA examination provides a diagnosis of right ankle strain.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disability.

The Veteran's service treatment records show that the Veteran sought treatment for right ankle conditions during service.  Specifically, the Veteran sought treatment for right ankle pain and he was diagnosed with slight right ankle sprain.  A March 1985 service treatment record shows that the Veteran reported pain and tenderness of the right ankle for the past two weeks.  Examination revealed slight pain on palpation and the Veteran walked with moderate distress.  There was a notation to rule out stress fracture of right ankle.  The Veteran's separation examination in January 1989 reveals that the Veteran's lower extremities were evaluated as clinically normal.  The Veteran reported experiencing swollen or painful joints in the January 1989 report of medical history.  However, the examiner's documented history in the January 1989 report of medical history note that the Veteran reported left ankle and right knee injuries that result in them being swollen and painful with physical activity.  There is no specific notation in the January 1989 report of medical history that the Veteran experienced problems with his right ankle. 

The first evidence of any complaints of a right ankle condition after discharge from military service was in a March 2000 VA examination report.  A January 2003 private treatment record documented that the Veteran had moderate limited range of motion of the right ankle.  However, the first medical evidence of a diagnosis of a right ankle disorder (right ankle sprain) was in November 2012, approximately 23 years after discharge from active military service. 

The Board recognizes that the Veteran contends that he experienced recurrent right ankle pain since active military service.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in section 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1339) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Right ankle sprain is not considered a chronic disease under section 3.309(a).  As such, neither presumptive service connection, or establishing a medical nexus to service on the basis of continuity of symptomatology in lieu of medical nexus opinion, are available to him. 

Based on the foregoing, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current right ankle disorder and his active service.  In this regard, the claims file contains conflicting medical opinions.  A January 2003 private medical record contains an opinion that the Veteran's current ankle condition is more likely than not related to service.  A September 2011 private physician provided the medical opinion that the Veteran demonstrates evidence of a right ankle disability based on his history of injuries sustained whilst working as a marksman instructor during active military service in accordance with his role of falling to the ground.  He also noted that there were multiple less severe occurrences - sprains to the ankle - in the course of the Veteran's deployment.  He opined that the Veteran's disability is therefore considered more likely than not to have resulted from his military service.

By contrast, the November 2012 VA examiner determined that the Veteran's right ankle strain is less likely than not incurred in or caused by military service.  He explained that although there is objective medical evidence of similar conditions during military service, there is no objective medical evidence that these conditions during military service were chronic.  The examiner noted that the service treatment records document that the Veteran complained of right ankle sprain in June 1979 and in March 1985 for right ankle pain.  In both instances, the Veteran's right ankle condition was treated conservatively without further complaints or service treatment records related to those incidents.  The examiner also observed that the Veteran had a normal clinical evaluation of the lower extremities on the January 1989 separation examination with no report of persistent/chronic right ankle conditions.  He concluded that the Veteran's service treatment records and separation examination are consistent with acute and not chronic right ankle conditions that resolved during military service.  The examiner asserted that although it is possible to speculate that the Veteran's currently diagnosed right ankle strain can be caused by the effects of military service, this speculation is not supported by the objective service treatment records.  The examiner opined that the Veteran's right ankle strain is most likely caused by wear and tear that has occurred after military service.  

A VA medical opinion dated in January 2016 also concluded that the Veteran's right ankle strain less likely than not had its onset in or is medically related to active military service.  The medical expert documented that the Veteran was treated for right ankle sprain in June 1979 and right ankle pain (with rule out stress fracture) in March 1985.  She noted that the Veteran was treated conservatively, without sequela.  There is no evidence of a chronic right ankle condition while in active duty service.  The separation examination in January 1989 were silent for a right ankle condition.  The private medical opinions dated in January 2003 and September 2011 were reviewed, but they do not reflect the objective evidence which is provided in the Veteran's service treatment records.  VA medical opinion dated in 2006 and the Veteran's assertions were reviewed.  The VA medical expert observed that the records are silent for evidence of a chronic right ankle condition while in active duty service, including a chronic right ankle sprain.  She explained that the Veteran's claimed ankle condition/most recently diagnosed right ankle strain is not caused by an injury in active duty military service.  

In this appeal, the Board finds the November 2012 and January 2016 VA opinions to be most persuasive on the question of etiology of the Veteran's right ankle strain.  As indicated, these opinions clearly were based upon full consideration of the record, to include the Veteran's documented medical history and his assertions, and the private medical opinions.  However, unlike the private medical opinions in January 2003 and September 2011, the VA opinions are supported by full, clearly-stated rationale.  The VA opinions thoroughly discussed the evidence in the service treatment records, as well as, the post-service medical records and provide a clear explanation linking the medical evidence and their opinion.  Accordingly, the Board accords these opinions full probative weight on the medical nexus question. 

By contrast, the two private medical opinions submitted in support of the claim in January 2003 and September 2011 asserting the Veteran's right ankle disorder is more likely than not to have resulted from his military service-is not considered persuasive.  In this regard, no rationale was provided in support of January 2003 opinion.  The opinion in September 2011 is cursory and does not provide the detail or thoroughness as compared to the November 2012 VA medical opinion or the January 2016 VA medical opinion.  Furthermore, a medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See Nieves-Rodriguez, v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Thus, the January 2003 and September 2011 medical opinions are afforded little, if any, probative weight.  

The Board acknowledges that the Veteran provided a lay opinion that his current right ankle sprain is related to his active military service and that his recurrent right ankle pain since active military service is related to his current right ankle disorder.  
Lay persons can provide an account of observable symptoms, such as right ankle pain in service with a continuity of symptomatology since service.  See Jandreau, 492 F.3d at 1377.  However, lay assertions regarding certain medical matters, such as an opinion whether right ankle strain is related to active military service or recurrent continuity of right ankle pain since service, fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and does not prove a relationship between the Veteran's current right ankle disability and active military service.

In conclusion, the evidence of record shows the probative medical opinions provide evidence against the claim that his current right ankle disorder is related to military service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.. 

B.  Initial Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of a disability for any increase rating claim, the Board must consider the applicability of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be warranted.


1.  IBS

The Veteran's service-connected IBS is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7319, which evaluates irritable colon syndrome.  Under Diagnostic Code 7319, a noncompensable rating is warranted for mild irritable symptoms with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  A maximum rating of 30 percent is warranted for severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

During the pendency of this appeal, the AOJ increased the disability rating of the Veteran's service-connected IBS from noncompensable to 30 percent, effective November 7, 2012, in a February 2016 rating decision.  The medical evidence of record consists of private treatment records, VA examinations dated in September 2004, October 2006, and November 2012.  Furthermore, the Veteran provided additional information about his IBS in written lay statements and during testimony before the Board.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 30 percent disability for the entire appeal period.

The Veteran underwent a VA examination dated in July 2004.  The Veteran reported that he developed alternating constipation and diarrhea, episodes of abdominal pain, and episodes of reflux and heartburn, after an operation to remove his spleen.  The symptoms have persisted.  The examiner determined that the Veteran's symptoms have many characteristics of irritable bowel syndrome and in favor of that diagnosis is that the Veteran has had these symptoms for many years, without progression into anything more serious.  The examiner concluded that the Veteran's symptoms have not affected his ability to work, but they certainly have affected, to an extent, his quality of life.  

The Veteran was provided with another VA examination in October 2006.  The Veteran reported that he was not taking any daily medication for his IBS at that time.  He was not in constant pain.  Flare-ups occurred two to three times per week with pain rated two to eight out of 10 and lasting 24 hours depending on what he ate until he takes Bentyl.  He experienced constipation one to two times per week with hard firm stool and he may go up to three days without bowel movement.  Diarrhea occurred two to three times per week with watery or soft stool.  He did not experience incontinence.  The examiner documented that the Veteran's IBS did not affect his work doing data entry desk work.  The examiner noted that the Veteran's IBS affected his daily activity in that his activities outside the house were reduced during flare-ups.  

A November 2008 private treatment record shows that the Veteran described recurrent cramping abdominal pain associated with abdominal bloating.  His abdominal bloating tended to worsen throughout the day and was not usually relieved by the passage of flatus or stool.  He reported some relief with antacid intake.  In association with these symptoms, the Veteran had some alternating diarrhea and constipation.  Approximately once per week he would have the passage of up to five soft stools per day and sometimes once per night.  The Veteran reported that he had suffered occasionally postprandial dyspepsia with features suggestive of gastroesophageal reflux disease.  

During the April 2012 Board hearing, the Veteran testified that he has to watch his diet and if he eats certain food his stomach will get upset.  He stated that he experiences constipation and diarrhea in revolving cycles.  The Veteran explained that he experiences diarrhea two to three times per week, every other week, and constipation is experienced two to three times a week every other week.  He testified that it is a vicious cruel cycle and so he experiences constipation four to six times a month and diarrhea four to six times a month.  

A November 2012 VA examination report reflects that the Veteran reported alternating symptoms of diarrhea and constipation about three to four times a month that would last two to three days, associated with bloating and abdominal cramping.  The Veteran was able to manage his symptoms with his diet and over the counter medication including Kaopectate.  The Veteran noted that the symptoms were inconvenient for him, but the symptoms had not prevented him from working.  The examiner noted that continuous medication of Kaopectate was required for control of the Veteran's intestinal condition.  The examiner also documented that the Veteran's IBS resulted in alternative diarrhea and constipation and abdominal distention.  The examiner concluded that the Veteran had frequent episodes of bowel disturbance with abdominal distress.  

After a careful review of the evidence of record, the Board finds that the Veteran's service-connected IBS more closely approximates severe symptoms with near constant abdominal distress.  In this regard, the Veteran has consistently reported since the July 2004 VA examination that he has experienced alternating diarrhea and constipation with episodes of abdominal pain, reflux, and heartburn.  The Veteran has also consistently reported that he experiences diarrhea two to four times per week and constipation two to three times per week.  See October 2006 VA examination and April 2012 Board hearing.  The Board notes that the Veteran denied experiencing constant pain during the October 2006 VA examination.  Nonetheless, the evidence of record reflects that the Veteran experiences either constipation or diarrhea two to three times a week that last anywhere from one to three days indicating that the Veteran's abdominal distress and pain is close to constantly.  The Board notes that the schedular criteria for a 30 percent rating requires "more or less" constant abdominal distress.  Thus, the evidence does not have to show that the Veteran's abdominal distress is constant (i.e., occurring continuously or uninterrupted), but may approximate or be close to constant.  Furthermore, the medical and lay evidence of record indicates that the Veteran's symptoms have not fluctuated in a significant manner since the effective date of the award of service connection.  In light of the foregoing, the Board finds that the Veteran's symptoms of IBS has more closely approximated a level of severity warranting a 30 percent disability rating for the entire period under consideration in this appeal.  

With respect to whether the Veteran's service-connected IBS warrants an initial rating in excess of 30 percent, this is the maximum schedular rating available for that disability.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  The Board has carefully reviewed the rating schedule and finds no other diagnostic code that would provide a basis to grant a higher rating for this disability.


In conclusion, based on the competent and probative evidence the Board finds that a 30 percent, but no higher, disability rating for IBS is warranted for the period from March 6, 2002, the effective date of the award of service connection, to November 7, 2012, but that a schedular rating in excess of 30 percent is not warranted..  The Board has favorably applied the benefit-of-the-doubt doctrine in awarding an initial 30 percent rating, but finds that the preponderance of the evidence is against assignment of any higher schedular rating at any pertinent point. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3;; Gilbert, 1 Vet. App. at 53-56.  

2.  Chronic Testicular Pain

The Veteran contends that he is entitled to compensable disability rating for his service-connected testicular pain as a residual of his in-service vasectomy.  Specifically, he asserts that his testicular pain requires the use of drugs.  The Veteran's testicular pain is rated by analogy to Diagnostic Code 7525.  See 38 C.F.R. § 4.115b, Diagnostic Code 7525.  Under Diagnostic Code 7525, chronic epididymo-orchitis is rated as a urinary tract infection. 

A urinary tract infection that requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management will result in the assignment of a 10 percent disability evaluation.  38 C.F.R. § 4.115a.  The next higher rating of 30 percent requires evidence of either poor renal function or evidence of recurrent symptomatic infection requiring drainage, more than two hospitalizations per year, and/or continuous intensive management.  Id. 

"Drug" is defined, in part, as any chemical compound used on or administered to humans for the relief of pain or suffering.  This includes nonsteroidal anti-inflammatory (NSAID).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 575 (31st ed. 2007).

A September 2004 VA examination revealed that the Veteran's testes bilaterally were palpably normal.  There was some slight epididymal thickening on both sides, which is what one often finds after a vasectomy.  There was some very slight tenderness towards the tail of the epididymis.  The Veteran reported testicular pain two to three times a week, mainly in the right testis, but occasionally the left.  He experienced it as a dull ache to a sharp stabbing sensation.  Despite this discomfort he was still able to swim and golf.  On the days when he had pain, he was unable to have sexual intercourse with his wife because of the pain.  The examiner determined that the Veteran had chronic testicular pain as a consequence of his vasectomy.

The Veteran underwent another VA examination in September 2006.  He reported constant pain of two out of ten.  Flare-ups of six out of ten occurred two to three times a week, lasting 24 to 48 hours.  The medication the Veteran took was for migraines, which also helped the testicular pain.  He needed to get up several times a day to stretch affecting his work.  Physical examination revealed normal penis, testicles, epididymis, and spermatic cord.  The examiner noted that the Veteran reported urgency with the need to void two to three times per night, which started while he was in service.  The examiner reported that medical work ups have found no reason for the voiding condition.  

An October 2008 VA examination revealed that the Veteran continued to have testicular pain.  It did not have any impact on his employment to include any lost work time because of his pain.  There was no change in his testicular pain since his examination four years ago.  The pain tended to occur three or four times a week with no radiation.  He would experience dull ache to sharp stabbing pain in the testes.  The Veteran rated the severity of the pain as six out of 10.  At that time, he used Nurofen (ibuprofen)and Paracetamol (acetaminophen) for his testicular pain.  Physical examination revealed that both testes were palpably normal, but there was some tenderness at the lower pole of the right testis, this being consistent with the tail of the epididymis.  

The Veteran underwent another VA examination in November 2012.  The Veteran reported experiencing constant testicular pain, right worse than left, exacerbated by direct pressure including tight fitting clothing or underwear.  He denied any associated symptoms or complications including infection or hospitalizations.  The Veteran indicated that the testicular pain was inconvenient, but it did not prevent him from working in the warehouse.  His pain was treated with Inderal, paracetamol, or ibuprofen, when necessary.  The examiner determined that the Veteran's treatment plan include taking continuous medication for his testicular pain. 

In light of the competent, probative evidence, the most pertinent of which was discussed above, the severity of the Veteran's service-connected testicular pain, more closely approximates a 10 percent disability rating.  The Board notes that the record does not show that the Veteran has any history of recurrent urinary tract infections due to his testicular pain.  Furthermore, the Veteran does not contend and the evidence does not show that his testicular pain results in one to two hospitalizations per year, and/or intermittent intensive management.  Nonetheless, the Veteran has consistently reported experiencing constant testicular pain with flare-up two to three times a week resulting in a stabbing like pain.  The Veteran asserted in the February 2006 notice of disagreement that he is entitled to a compensable disability rating for his chronic testicular pain as the doctor's report shows long-term drug use using a variety of painkillers.  The October 2008 VA examination shows that the Veteran reported taking over-the-counter pain medication to treat his testicular pain and the November 2012 VA examiner determined that the Veteran's treatment plan includes taking continuous over-the-counter pain medication for his service-connected testicular pain.  Accordingly, the Board finds that the Veteran's chronic testicular pain more closely approximates the requirement of long-term drug therapy.  As the rating criteria under the 10 percent disability rating uses "or", only one of the listed requirements must be met.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The competent and probative medical and lay evidence does not show that the Veteran's service-connected testicular pain results in poor renal function, recurrent symptomatic infection requiring drainage/frequent hospitalizations (more than two times per year), and/or continuous intensive management.  For these reasons, the Board finds that an initial 10 percent disabling is warranted for the Veteran's testicular pain under Diagnostic Code 7525, but no higher, throughout the entire appeal period.  

The Veteran has not been diagnosed with a neoplasm, renal dysfunction, renal stones, renal tubular disorder or a voiding disorder that would allow any higher rating under Diagnostic Codes 7508, 7509, 7529, or 7532.  Notably, following consideration of the Veteran's complaints that he has urgency and needs to void two to three times per night, the October 2006 VA examiner did not diagnose a voiding disorder that is associated with the service-connected testicular pain.  Further, the Veteran did not appear for the scheduled testing following the July 2014 examination.  Moreover, this disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

For all the foregoing reasons, the Board finds that a 10 percent, but no higher, schedular disability rating for testicular pain is warranted.  The Board has favorably applied the benefit-of-the-doubt doctrine in awarding an initial 10 percent rating, but finds that the preponderance of the evidence is against assignment of any higher schedular rating at any pertinent point. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3;; Gilbert, 1 Vet. App. at 53-56.  

3.  Both Disabilities

The above determination is based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has either disability under consideration been shown to be so exceptional or so unusual as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111. 

In this case, the Board finds that the schedular criteria are adequate to rate the disabilities under consideration at all pertinent points.  The rating schedule fully contemplates the symptoms/impairment associated with the Veteran's IBS and testicular pain, and there is no evidence or argument that the schedular criteria are inadequate to rate the disabilities.  As the rating schedule is adequate to evaluate these disabilities, the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.  See 38 C.F.R § 3.321. 

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, each disability is appropriately rated as a single disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  As such, further discussion of the holding in Johnson is unnecessary,

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claims for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the Veteran's IBS and/or testicular pain has/have actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that a claim for a TDIU due to any disability(ies) under consideration has not been raised as a component of either current claim for higher rating, and need not be addressed herein.


D.  Earlier Effective Date Claims

1.  Neck

The Veteran seeks an effective date prior to December 14, 1999, for the award of service connection for residuals of neck injury.  He contends that the effective date should go back to the original date of claim in 1989.  He further asserts that there was CUE in the 1990 decision that denied service connection for neck disorder.  Specifically, he claims that the reviewing officials in 1990 failed to note the injuries and treatment provided.  He also asserted that VA has at no time conducted any tests to determine the range of motion or limitations of his neck and the lack of examination by the VA is considered an improper examination.  

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.40(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopened) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).

The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2017).

There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  With regard to reopened claims, the date of an award of service connection based on a claim reopened after final disallowance will be the later of the date of receipt of the claim or the date entitlement arose.  See 38 C.F.R. § 3.400(q).

VA regulations provide that "notice" means written notice sent to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2017).  Additionally, claimants are entitled to notice of any decision made by VA affecting payment of benefits or the granting of relief.  38 C.F.R. § 3.103(b) (2017).

The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Use of an incorrect address for a claimant constitutes the "clear evidence" required to rebut the presumption of regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003), see also Fluker v. Brown, 5 Vet. App. 296, 298 (1993).  However, evidence suggesting  a claimant's non receipt of a VA decision alone does not establish the "clear evidence" needed to rebut the presumption of regularity of the mailing.  See Ashley, 2 Vet. App. at 309.  The burden is on the Secretary to demonstrate that notice was sent to a claimant's latest address of record; however, in the normal course of events, it is the burden of the claimant to keep VA apprised of his whereabouts.  Boyd v. McDonald, 27 Vet. App. 63 (2014), citing Hyson v. Brown. 5 Vet. App. 262, 265 (1993).  Once the presumption is rebutted, the Secretary has the burden to show that the Board decision was mailed in the appropriate manner "or that the appellant actually received a copy of the decision."  Sthele v. Principi, 19 Vet. App. 11, 19 (2004); see Fluker v. Brown, 5 Vet.App. 296, 298 (1993).

Here, the evidence clearly shows the Veteran separated from service on February 28, 1989.  He filed a claim for service connection for a neck disorder on March 14, 1989, which was within one month after separation from active military service.  The Veteran sent a letter to the RO dated in April 1989 (and received by the RO in August 1989) that informed the RO of a change in his address.  The letter sent to the Veteran confirming his VA examinations were sent to the updated address and the Veteran appeared at those examinations.  The RO sent notification in June 1990 of the denial of his claim to his former address of record and not the latest address of record as reported in the April 1989 letter.  The Veteran sent another letter in January 1990 informing the RO again of his current address and noted that he has sent several letters with this address as he has lived there since June 1989.  He requested that the RO amend their records.  The RO did not resend the notification of the rating decision after receiving the second change of address request.  Furthermore, the Veteran did not respond to the June 1990 notification, but there is no other indication in the record that he received a copy of the rating decision and notification of his appellate rights.

The Veteran submitted an increased rating claim for hearing loss on December 14, 1999.  As part of this claim, the Veteran was provided with a VA examination that evaluated all of his disabilities to include a neck disorder.  The RO declined to  reopen the claim for service connection for a neck stiffness in an April 2000 rating decision and the Veteran timely appealed this decision.  Thereafter, the RO reopened and granted service connection for a residuals of a neck injury in a June 2005 rating decision. 

Based on the foregoing, the Board finds that the presumption of regularity has been rebutted.  The RO clearly received the Veteran's new address in August 1989 and failed to send notice of the June 1990 rating decision to that address of record.  See 38 C.F.R. §§ 3.1(q); 3.103(b).  The Board notes that the June 1990 rating decision was not returned to the RO as undeliverable; however, the Court has held that VA "is not entitled to a presumption of receipt based on the mailing not having been returned as undeliverable where the mailing was not correctly addressed to the claimant."  See Boyd v. McDonald, 27 Vet. App. 63, 72 (2014).  In this case, the evidence shows that the Board mailed the June 1990 rating decision to the Veteran's former address and the Veteran's current address at that time was available to the RO.  Thus, the June 1990 rating decision was not mailed in the appropriate manner and the evidence does not otherwise demonstrate that the Veteran actually received it.  Accordingly, the Board finds that the Veteran did not receive notice of the June 1990 rating decision and as such, the decision denying the claim of service connection for a neck disorder did not become final.  Therefore, the claim was still pending at the time of his "claim to reopen."

Since the Veteran's claim of service connection for a neck disorder was filed within one year of separation from service and he evidence shows that had residuals of a neck injury at that time, the Board finds that the proper effective date for the grant of service connection for the neck disorder is the day following separation from active service, February 29, 1989.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  .

2.  Tinnitus

The Veteran asserts that he is entitled to an effective date prior to October 11, 2006, for the award of service connection for tinnitus.  Essentially, he contends that the effective date should go back to the date he was discharged in 1989.  The Veteran explained that there was evidence in his service treatment record that he had tinnitus and therefore, the grant of service connection for tinnitus should go back to the date he was discharged from service.  He further asserts that there was CUE in the June 1990 rating decision as the reviewing officers did not or chose not to see that his January 1989 discharge examination documented that tinnitus was present.  

Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).


CUE is a very specific and rare kind of 'error.'  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

As an initial matter, in determining whether there is CUE in any rating action, the doctrine of resolution of reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, must be undebatable, or there is no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Veteran filed an original claim for service connection for hearing loss in both ears in March 1981.  At that time, the Veteran did not specifically list tinnitus or symptoms of tinnitus as a claim for compensation.  A VA examination dated in May 1981 revealed that the Veteran reported ringing in the ears.  A July 1981 rating decision granted service connection for left ear hearing loss, but denied service connection for right ear hearing loss and tinnitus.  The Veteran did not appeal this decision with respect to the denial of tinnitus and therefore, that decision is final.  

Moreover, no pertinent exception to finality of the May 1981 denial applies.  No new and material evidence pertinent to the claim was received within the one-year appeal period following the notice of the May 1981 denial, and no additional relevant service department records that existed and had not been associated with the claims file when the RO decided the service connection claim for tinnitus in May 1981 (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c). 

Thereafter, the Veteran filed another service connection claim for right ear hearing loss in March 1989.  The Veteran did not specifically include tinnitus or describe symptoms of tinnitus as part of his service connection claims.  The VA examination dated in August 1989 documented that the Veteran reported a history of ringing in his hears.  The RO granted service connection for right ear hearing loss in a June 1990 rating decision based on the Veteran's service medical records.  The issue of entitlement to service connection for tinnitus was not addressed in the June 1990 rating decision.  As discussed in the earlier effective date for residuals of a neck injury section above, the June 1990 is not final as the notification of the decision was sent to his former address and not the current address of record at the time of the mailing of said decision.

Furthermore, the Veteran contends that the RO committed CUE when it did not consider tinnitus in the rating decision of June 1990, which granted service connection for right ear hearing loss.  There can be no error with a decision that was never made.  CUE analysis is reserved for consideration of prior unnappealed RO or Board decisions, and tinnitus was not adjudicated by the RO in the June 1990 rating decision.  See 38 C.F.R. § 3.105(a).

With respect to the Veteran's claim for an earlier effective date, the Board notes that for reopened claims, the effective date is generally the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014).  But see 38 C.F.R. § 3.1 (p) (2017) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

The Board is also aware that VA regulation previously allowed for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (b) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating the provisions of 38 C.F.R. § 3.157 which allowed various documents other than claims forms to constitute claims).  That section, however, only applied to claims for an increase and claims to reopen if the claim was previously disallowed because the disability was not compensable in degree.  Thus the provisions of 38 C.F.R. § 3.157(b) are not for application in the instant case as service connection for tinnitus was not previously denied in the May 1981 rating decision because the disability was not compensable in degree.

In the April 2007 notice of disagreement, the Veteran asserted that service connection for bilateral tinnitus is warranted from 1999 or even 1989, as a service treatment record in February 1989 shows the Veteran was positive for bilateral tinnitus.  Essentially, he asserts that the RO should have observed that the Veteran was diagnosed with bilateral tinnitus on his separation examination and determined that the Veteran wanted to file a service connection claim for said disability.

As noted above, the Veteran filed a formal application for service connection in March 1981, listing hearing loss and in March 1989 listing right ear hearing loss.  The Veteran did not make any reference to tinnitus or describe the symptoms of tinnitus in the March 1981 claim, the March 1989 claim, or in any other written communication until November 14, 2003.  

The Board recognizes that a February 1989 service treatment record documents that the Veteran was positive for tinnitus in both ears, the Veteran reported ringing in the ears in the August 1989 VA examination, and a January 2001 private treatment record that shows that the Veteran has bilateral tinnitus.  Nonetheless, while a treatment report may constitute an informal claim for some benefits, such as an increased rating for a condition already established as service connected, such is not the case with respect to applications for service connection where, as in the instant case, there has been no prior allowance or disallowance of a formal claim for service based on the disability was not compensable in degree.  See 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  

In general, the mere fact that a symptom reported by the Veteran, such as ringing in the ears, was noted on audiological evaluation does not establish that he was then seeking service connection for a specific disability that may be associated with such symptom.  Moreover, the Court has held that the "mere presence of medical evidence does not establish an intent on the part of the veteran to seek...service connection...for the condition."  Brannon v. West, 12 Vet. App. 32, 35 (1998) (citing KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1993)).  The VA examination report was submitted by a VA physician and the service treatment record was written by a clinician.  These medical reports do not constitute communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  38 C.F.R. § 3.155.  In other words, the February 1989 service treatment record, the August 1989 VA examination report, or the January 2001 VA examination report do not meet the criteria for an informal claim.  Id.  Based on the foregoing, the Board concludes that the February 1989 service treatment record and the VA examinations dated in the August 1989 and January 2001 cannot constitute a request to reopen the previously denied service connection claim for tinnitus.  

Although, the RO has no duty to read the mind of the claimant, the Court has held that the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, even considering the combination of the Veteran's claim for hearing loss, the documentation of a diagnosis of tinnitus and hearing loss after complaints of a hearing problem in service and the reported symptoms of tinnitus at the August 1989 VA examination does not indicate that VA should have construed the Veteran's hearing loss claim to include a claim for tinnitus.

While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran.  See Brannon, 12 Vet. App. at 34-5.  In this case, there is no indication in the record of the Veteran's intent to reopen his service connection for tinnitus until November 14, 2003.  In this regard, the RO received a statement from the on November 14, 2003.  Under the heading of issues, the Veteran listed hearing loss/tinnitus and noted that the VA examiner in January 2001 reported that the Veteran had tinnitus.   He explained the records and report indicate that he suffers from recurrent bouts of tinnitus and Diagnostic Code 6260 provides compensation for recurrent tinnitus.  The Board finds that the statements made on November 14, 2003 reflect an intent of the Veteran to claim entitlement to service connection for tinnitus; thus, this filing constitutes an informal service connection claim for tinnitus.  

In conclusion, the Board finds that the Veteran's request to reopen the claim for  service connection for tinnitus was received by the RO on November 14, 2003.  There is no evidence of record to show that there was any communication from the Veteran or his representative indicating the intent to apply for service connection for tinnitus, constituting a pending claim, prior to that date.  Therefore, the assignment of an effective date of November 14, 2003 for the award of  service connection for tinnitus is warranted.



ORDER

Service connection for a left knee disorder is denied.

Service connection for a right ankle disorder is denied.

An initial rating of 30 percent  for service-connected IBS, from May 6, 2002 to November 7, 2012, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 30 percent for service-connected IBS is denied.

An initial 10 percent rating for service-connected testicular pain is granted, subject to the legal authority governing the payment of compensation.

An effective date of February 28, 1989 for the award of service connection for residuals of a neck injury is granted.

An effective date of November 14, 2003 for the award of service connection for tinnitus is granted.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In July 2012, the Board remanded the service connection claim for left elbow disorder for the Veteran to undergo to obtain a VA examination and opinion to identify all current disability(ies) affecting the left elbow and with respect to each diagnosed disability, obtain a medical opinion as to whether it is at least as likely as not that the disability had its onset in service or is otherwise medically related to service.  The Board notes that the Veteran underwent a VA examination in November 2012.  The examiner identified the current left elbow disability and provided a medical opinion with a clear explanation.  

An addendum medical opinion was provided in January 2016 to address the private and VA medical opinions for the left elbow.  The examiner provided a medical opinion and included a clear rationale that discussed the other medical opinions of record.  Unfortunately, the Board notes that the VA examiner in November 2012 and the VA certified registered nurse practitioner in January 2016 did not document or discuss all of the Veteran's relevant treatment for of the left elbow during service.  Specifically, neither medical specialist discussed the February 1980 service treatment record revealing that the Veteran injured his left elbow while playing football (diagnosed with bruised elbow) or the follow up in April 1980.  A few days later the Veteran again sought treatment for the left elbow noting his elbow hurts when bumped or pressure applied.  There was evidence of pain on flexion and with palpation.  In light of the foregoing, the Board finds that the Veteran should be provided with another VA medical opinion (and examination if deemed necessary) regarding whether the Veteran's current left elbow disorder is related to military service with an explanation that discusses all of the pertinent service treatment records, private medical opinions, and VA medical opinions.

Prior to undertaking action responsive to the above,  the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) ( (West 2012); but see 38 U.S.C.A. § 5103(b)(3) (2017) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA,  See 38 U.S.C.A. §§ 5103, 5103A ( (West 2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1. . Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange to obtain an addendum opinion addressing the etiology of the diagnosed left elbow disorder by an appropriate physician, based on claims file review, if possible .  

Only arrange for the Veteran to undergo further examination if deemed appropriate by the physician designated to provide the addendum opinion.

The entire, electronic claims  file in VBMS and Virtual VA (LegacyContent Manager), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and assertions.  

With respect to each diagnosed left elbow disorder documented in the claims file to include left elbow olecranon bursitis with spurring (even if now asymptomatic or resolved), the  physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the w disorder had its onset during the Veteran's active military service , or is otherwise medically related to service to include as due to repetitive use and landing on the left elbow as a marksmanship instructor.

In rendering the requested opinion, physician must consider and discuss all pertinent medical and other objective evidence, to include all  relevant service treatment records pertaining to the  Veteran's left elbow to include (but not limited to) service treatment records dated in April 1977, June 1977, February 1980, and April 1980; as well as, all relevant post-service treatment records, to include a January 2003 private medical opinion, an October 206 VA medical opinion, a September 2011 private medical opinion, and VA medical opinions dated in November 2012 and January 2016.

The physician must also consider and discuss all lay assertions, to include competent assertions as to the nature, onset and continuity of symptoms of the left elbow.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining clam on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager file(s) since the last adjudication of the claim) and all legal authority..

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 ( (West 2012). 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


